Case 19-11104-BLS   Doc 5   Filed 05/15/19    Page 1 of 12




                                             11104
Case 19-11104-BLS   Doc 5   Filed 05/15/19   Page 2 of 12
Case 19-11104-BLS   Doc 5   Filed 05/15/19   Page 3 of 12
Case 19-11104-BLS   Doc 5   Filed 05/15/19   Page 4 of 12
Case 19-11104-BLS   Doc 5   Filed 05/15/19   Page 5 of 12
Case 19-11104-BLS   Doc 5   Filed 05/15/19   Page 6 of 12
Case 19-11104-BLS   Doc 5   Filed 05/15/19   Page 7 of 12
Case 19-11104-BLS   Doc 5   Filed 05/15/19   Page 8 of 12
Case 19-11104-BLS   Doc 5   Filed 05/15/19   Page 9 of 12
Case 19-11104-BLS   Doc 5   Filed 05/15/19   Page 10 of 12
Case 19-11104-BLS   Doc 5   Filed 05/15/19   Page 11 of 12
Case 19-11104-BLS   Doc 5   Filed 05/15/19   Page 12 of 12
